DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-17 in the reply filed on February 25, 2022 is acknowledged.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits on elected Claims 1-17 is provided below.

Claim Objections
Claims 1-2, 4, 10, 14, and 16 are objected to because of the following informalities:
While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim.”  Each claim begins with a capital letter and ends with a period in view of Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) (MPEP § 608.01(m)).  Claim 1 contains multiple capitalized letters.  Since each claim is a sentence, Claim 1 should begin with a 
Claim 1 recites the limitation “the plant material” in line 3 as well as in line 4 as well as in line 6.  It appears the claim should recite “the cut plant material” to maintain consistency with “cut plant material” recited in Claim 1, line 1.
Claim 1 recites the limitation “the droplets” in line 3.  It appears the claim should recite “the sanitized water droplets” to maintain consistency with “sanitized water droplets” recited in Claim 1, line 3.
Claims 2, 4, and 10 all recite the limitation “the plant material.”  It appears the claim should recite “the cut plant material” to maintain consistency with “cut plant material” recited in Claim 1, line 1.
Claim 2, 4, and 14 all recite the limitation “the droplets.”  It appears the claim should recite “the sanitized water droplets” to maintain consistency with “sanitized water droplets” recited in Claim 1, line 3.
Claim 16 recites the limitation “a period in the range 1-5 minutes” in line 2.  It appears the claim should recite “a period in the range of 1-5 minutes” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a quantity of cut plant material” in line 2.  It is unclear if this refers to “cut plant material” recited in Claim 1, line 1 or to an entirely different cut plant material.  For purposes of examination Examiner interprets the claim to refer to the same cut plant material.
Claim 1 recites the limitation “the lowest separation between the one or more apertures and the plant material being less than 3 mm” in lines 5-6.  It is unclear what distance is being claimed.  It is unclear if “the lowest separation” is the distance between adjacent apertures or if “the lowest separation” is the distance between the plant material and any one of the apertures.  Furthermore, there is insufficient antecedent basis for “the lowest separation.”
Claims 2, 10, and 13-14 all recite the limitation “the underside of the plant material.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 6-8 all recite the limitation “the sanitized water.”  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “sanitized water droplets” as recited in Claim 1, line 3.
Claim 4 recites the limitation “those droplets” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “each fog generating apparatus” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “fog generating means” as recited in Claim 5, lines 1-2.
Claim 5 recites the limitation “each fog generating apparatus being activated in turn” in line 2.  It is unclear what is meant by the phrase “in turn.”
Claim 10 recites the limitation “the conveyor belt” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “first and second conveyor belts” in line 2.  It is unclear if either of the first and second conveyor belts” is the same as “the conveyor belt” recited in Claim 10, line 4 or if three conveyor belts are required.
Claim 13 recites the limitation “a porous membrane” in line 2.  It is unclear if this refers to “a porous membrane” recited in Claim 2, line 2 or to an entirely different porous membrane.  For purposes of examination Examiner interprets the claim to refer to the same porous membrane.
Claim 14 recites the limitation “a porous membrane” in line 2.  It is unclear if this refers to “a porous membrane” recited in Claim 2, line 2 or to an entirely different porous membrane.  For purposes of examination Examiner interprets the claim to refer to the same porous membrane.
Claim 14 recites the limitation “whereon one or more sheets of compressed air impinge on the porous membrane” in line 3.  The term “sheet” is defined as “a broad flat piece of material.”  It is unclear how compressed air can take the form of a sheet.  For purposes of examination Examiner interprets the claim to require compressed air to impinge on the porous membrane.
Clarification is required.
Claims 3, 9, 12, and 15-17 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553.
Regarding Claim 1, Traeder et al. discloses a method of treating cut plant material comprising the steps of providing a quantity of the cut plant material (‘508, Paragraphs [0017], [0019], [0035], and [0051]) and exposing the cut plant material to a sprayed sanitizing liquid comprising sanitized water droplets (sanitizing liquid) wherein the sanitized water droplets impinge on the cut plant material at a velocity of at least 25 ft/s (‘508, Paragraphs [0032]-[0033]), which converts to 7.62 m/s and falls within the claimed impingement velocity of at least 5 m/s.  Where the claimed impingement velocity ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the impingement velocity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impingement velocity is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller,
Traeder et al. is silent regarding the sprayed sanitized liquid comprising the sanitized water droplets being a fog and the lowest separation between the one or more apertures and the plant material being less than 3 mm.
Gardner discloses a method of biocidal treatment of food (plant) (‘553, Paragraph [0043]) comprising a fogging mist applicator or a spray applicator using a nozzle (‘553, Paragraphs [0064]-[0065]).
Both Traeder et al. and Gardner are directed towards the same field of endeavor of methods of sanitizing food by spraying a sanitized solution onto the food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and spray the sanitized liquid using a fogging mist applicator to dispense a fog of sanitizing liquid since Gardner teaches that it was known and conventional to sanitize food by spraying a fog onto the food.  The substitution of equivalents known for the same purpose supports an obviousness rejection (MPEP § 2144.06.II.).  In the present instance, Gardner teaches it was known in the sanitizing food art to utilize either a generic spray applicator or a fogging mist applicator to dispense a sanitizing liquid onto food for the known purpose of disinfecting food.
It is noted that the limitations regarding the lowest separation between the one or more apertures and the plant material being less than 3 mm is unclear under 35 USC 112(b) as discussed above.  It is unknown what is being claimed by this limitation.
Regarding Claim 2, Traeder et al. discloses the cut plant material being supported on a porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor).  At least two sprays are disposed above the conveyor and at least two sprays are disposed below the conveyor (‘508, Paragraph [0036]), which .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553 as applied to claim 2 above in further view of Munger US 2015/0296863,
Regarding Claim 3, Traeder et al. discloses carrying out the method at 65° F or cooler (‘508, Paragraph [0058]), which converts to 18.3°C or cooler, which does not necessarily disclose the claimed temperature of the sanitized water droplets being at a temperature in the range of 3-10°C with sufficient specificity.
Munger discloses a method of disinfecting and sanitizing food (berries) wherein the entire process occurs in a temperature range of 10-13 degrees Celsius (‘863, Paragraphs [0010]-[0011]) wherein a sanitizer or disinfectant is applied to a product through spray nozzles (‘863, Paragraph [0038]).
Both Traeder et al. and Munger are directed towards the same field of endeavor of methods of disinfecting and sanitizing food by applying a sanitizer to the product through spray nozzles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. that carries out the disinfection at a temperature of 18.3°C and carry out the disinfection at a temperature ranges of 10-13 degrees Celsius, which overlaps the claimed sanitizing temperature in the range of 3-10 degrees Celsius, as taught by Munger since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Munger teaches that there was known utility in conducting disinfection at the claimed cold temperatures.
Regarding Claim 4, Trader et al. modified with Gardner and Munger is silent regarding the impingement of the droplets on the plant material occurring less than 10 minutes after the generation of the sanitized water in the droplets.  However, differences in the time between the generation of the sanitized water droplets and the droplets impinging on the plant material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time between the generation of the sanitized water droplets and the droplets impinging on the plant material is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553 and Munger US 2015/0296863 as applied to claim 4 above in further view of Conroy et al. US 2015/0297776.
Regarding Claim 5, Gardner discloses a fog generating means being provided (‘553, Paragraphs [0064]-[0065]).
Traeder et al. modified with Gardner and Munger is silent regarding at least two fog generating means being provided wherein each fog generating apparatus is activated “in turn.”
Conroy et al. discloses diffusion devices using disinfectant (‘776, Paragraph [0071]) wherein the diffuser includes at least one microdroplet generator (‘776, Paragraph [0072]) disposing one or more scent diffusion devices within an environment (‘776, Paragraph [0021]) or two or more networked scent diffusion devices (‘776, Paragraph [0097]).
Both Traeder et al. and Conroy et al. are directed towards the same field of endeavor of methods of sanitizing an environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Trader et al. and use at least two fog generating means as taught by Conroy et al. since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).  The use of multiple fog generating means would be necessary based upon the size and volume of the facility in which the disinfecting process of Traeder et al. occurs.
Regarding Claim 6, Gardner discloses the current applied to the electrolyzed water composition varies (‘553, Paragraph [0181]).  Traeder et al. modified with Gardner, Munger, and Conroy et al. is silent regarding the sanitized water having a charge of 1 to 1.5 V.  However, differences in the charge of the sanitized water will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such charge of the sanitized water is critical.  Where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 7, Gardner discloses the sanitized water having a chlorine content of from 0 to 1000 ppm (‘553, Paragraph [0049]), which encompasses the claimed chlorine content of 30-100 ppm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and utilize a chlorine content of 0-1000 ppm, which encompasses the claimed chlorine content of 30-100 ppm, since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553, Munger US 2015/0296863, and Conroy et al. US 2015/0297776 as applied to claim 7 above in further view of King US 2015/0101642.
Regarding Claim 8, Traeder et al. discloses the sanitized water containing chlorine (‘508, Paragraphs [0028] and [0054]).
Traeder et al. modified with Gardner, Munger, and Conroy is silent regarding the sanitized water containing chlorine in the form of hypochlorous acid.
King discloses a produce washing system (‘642, Paragraph [0002]) comprising using electrolyzed water to remove all pathogenic microorganisms from the produce using hypochlorous acid (‘642, Paragraph [0006]).
Both Traeder et al. and King are directed towards the same field of endeavor of methods of sanitizing vegetables using a chlorine containing liquid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and create the sanitized water using hypochlorous acid as taught by King since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  King teaches that it was known in the food sanitizing art to use hypochlorous acid for the purpose of cleaning food.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553, Munger US 2015/0296863, Conroy et al. US 2015/0297776, and King US 2015/0101642 as applied to claim 8 above in further view of Aamodt et al. US 2016/0235219.
Regarding Claim 9, Traeder et al. modified with Gardner, Munger, Conroy et al., and King is silent regarding the velocity of the fog being increased by means of a venturi system prior to the step of releasing fog from the one or more apertures.
Aamodt et al. discloses a fogger system used in retail display cases housing vegetables (‘219, Paragraphs [0005] and [0016]) comprising a biocide agent of a quantity of a biocide agent solution mixed in a quantity of water (‘219, Paragraph [0028]) 
Both Traeder et al. and Aamodt et al. are directed towards the same field of endeavor of methods of sanitizing vegetables using a spray system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and increase the velocity of the fog by means of a venturi system as taught by Aamodt et al. since Aamodt et al. teaches that it was known to use a venturi metering device to meter the contents of the liquid to be sprayed onto the vegetables.
Regarding Claim 10, Traeder et al. discloses the plant material being supported on a porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor) and the droplets impinging on the underside of the plant material (at least two sprays are disposed above the conveyor and at least two sprays are disposed below the conveyor).  The cut plant material is transported by means of a belt conveying system and the porous membrane is provided by the conveyor belt of the belt conveying system (‘508, Paragraph [0036]).
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553, Munger US 2015/0296863, Conroy et al. US 2015/0297776, King US 2015/0101642, and Aamodt et al. US 2016/0235219 as applied to claim 8 above in further view of McEntire Jr. et al. US 2015/0157034.
Regarding Claim 11, Traeder et al. modified Gardner, Munger, Conroy et al, King, and Aamodt et al. is silent regarding the belt conveying system comprising first and second conveyor belts wherein the first and second conveyor belts are at different heights and partially overlap in the vertical direction.
McEntire et al. discloses a system for processing fresh produce by cutting the produce into pieces and using a biocide wash on the produce by using a sanitizing solution from sprayer heads (‘034, Paragraph [0002]) using a tiered conveyor system for moving the produce to tumble the produce from tier to tier to expose different sides of the produce pieces to the spray (‘034, Paragraph [0011]).  The tiered system is shown to have first and second conveyor belts wherein the first and second conveyor belts are at different heights and partially overlap in the vertical direction (‘034, FIG. 1).
Both Traeder et al. and McEntire et al. are directed towards the same field of endeavor of methods of methods of sanitizing food wherein the food is moved using a conveyor belt system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and use a tiered system of conveyor belts having a first and second conveyor belt wherein the first and second conveyor belt is at different heights and partially overlap in the vertical direction since McEntire et al. teaches that this was a known conveyor belt system configuration to move food in a food sanitization process.
Regarding Claim 12, McEntire et al. discloses the first and second conveyor belts transporting the plant material in a first direction on the first conveyor belt and in a second opposite direction on the second conveyor belt (‘034, FIG. 1).
Regarding Claim 13, Traeder et al. discloses the plant material being supported on a porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor) and the droplets impinging on the underside of the plant material (at least two sprays are disposed below the conveyor) (‘508, Paragraph [0036]).  Aamodt et al. discloses the porous membrane being agitated (vibrated) (‘219, Paragraph [0039]).  It is noted that the limitations “wherein the porous membrane is agitated periodically or continuously” encompasses all embodiments of the porous membrane being agitated since the agitation step is necessarily conducted either periodically or continuously.
Regarding Claim 14, Traeder et al. discloses the plant material being supported on a porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor) and the droplets impinging on the underside of the plant material (at least two sprays are disposed below the conveyor) (‘508, Paragraph [0036]).  One or more sheets of compressed air (air knife) impinge on the porous membrane (‘034, Paragraphs [0039] and [0050]).  The disclosure of using air knives reads on the claimed sheets of compressed air in view of applicant’s disclosure (Specification, Page 5 lines 23-25).
Regarding Claim 15, Gardner discloses the droplet size being in the range of 10-15 microns (‘553, Paragraph [0144]), which overlaps the claimed droplet size 1-10 microns.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Gardner teaches that there was known utility in using 10 micron sized droplets to disinfect food related items.
Regarding Claim 16, Gardner discloses the cut plant material being exposed to the fog for a period of 5 minutes (‘553, Paragraph [0149]), which falls within the claimed fog exposure time period of 1-5 minutes.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the fog exposure time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fog exposure time is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of fog exposure time until the food to which the sanitized water is being applied is sufficiently disinfected.
Regarding Claim 17, Traeder et al. discloses the cut plant material being salad leaves (lettuce) (‘508, Paragraphs [0022] and [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terranova US 2010/0047414 discloses a method of sanitizing and disinfecting vegetables (‘414, Paragraph [0002]) wherein a prewash temperature can be chilled at 0.5°C (‘414, Paragraph [0059]).
Lemon US 2010/0000587 discloses a method of sterilizing and disinfecting food comprising a food washer that receives food between a first and second wash water spray source that washes the food from the top and bottom directions (‘587, Paragraph [0006]).
Brennan et al. US 2017/0156390 discloses a produce wash system (‘390, Paragraph [0011]) comprising spray nozzles (‘390, Paragraph [0060]) wherein the wash treatment includes free active chlorine from 2 to 40 ppm of the wash treatment (‘390, Paragraph [0021]).
Brennan et al. US 2018/0231496 discloses a food wash system (‘496, Paragraph [0013]) comprising oxidants such as chlorine including hypochlorous acid and hypochlorite (‘496, Paragraph [0049]).
Bigott US 2010/0139701 discloses a method of cleaning food products by disinfecting and sanitizing (‘701, Paragraph [0130]) comprising a fog generating machine (evaporator) to absorb heat and cool washing fluid (‘701, Paragraph [0057]).
Caridis et al. US 2001/0026824 discloses cutting vegetables and washing immediately after cutting (‘824, Paragraph [0024]).
Labib et al. US 2018/0094214 discloses cleaning food (‘214, Paragraph [0190]) wherein electrolyzed water or hypochlorous acid is used as a disinfectant (‘214, Paragraph [0106]).
Gardner US 2018/0282881 discloses a method of biocidal treatment of food (‘881, Paragraph [0164]) comprising a fogging mist applicator or a spray applicator using a nozzle (‘881, Paragraph [0075]) and electrolyzed water (‘881, Paragraph [0011]) wherein the electrolyzed water biocidal composition comprises a free accessible chlorine concentration in the range of from 10 to 1000 ppm (’881, Paragraph [0070]) where the current applied to the electrolyzed water composition varies (‘881, Paragraph [0152]).
Immaraju et al. US 2016/0100597 discloses fogging vegetables using a plurality of sources (‘597, Paragraph [0038]) or by vaporizing (‘597, Paragraph [0017]).
Pillai et al. US 2014/0067130 discloses water systems add chlorine based disinfectants to remove bacteria (‘130, Paragraph [0101]) wherein an environment is sanitized using a fogger of a sanitizing agent deposited on various surfaces and left long to neutralize or render pathogens or other undesirable substances harmless (‘130, Paragraph [0171]).
Park et al. US 2011/0171065 discloses a method of disinfecting surfaces in a food cart (‘065, Paragraphs [0016] and [0028]) comprising a fogging operation using fog particles having a droplet size between 2-40 microns in size to allow for use of less decontamination agents and to minimize material damages due to contact with decontaminant agents (‘065, Paragraph [0015]).
 Sakai US 2014/0205499 discloses an ultrasonic atomizer that atomizes peracetic acid disinfectant using droplets having a median diameter ranging from 3-10 microns of a dry fog having no wetting characteristics to effectively decontaminate a device (‘499, Paragraph [0063]).
Levi US 2008/0290189 discloses a fog jet used to contact fruit and vegetable bins (‘189, Paragraph [0074]) wherein the amount of fog can be controlled and the size of the fog droplets, outlet speed, and other parameters can be controlled (‘189, Paragraph [0005]).
Antle et al. WO 98/06273 discloses a method of disinfecting produce using a disinfectant spray system (‘273, Page 1, lines 7-17) wherein an aqueous hypochlorite solution in the range of from about 60 to about 500 ppm of chlorine is used (‘273, Page 7, lines 26-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792